Per Curiam.
The people have filed a motion to affirm (GCR 1963, 817.5 [3]) defendant’s conviction, on a plea of guilty, of attempted rape, contrary to MCLA § 750.520 (Stat Ann 1954 Rev § 28.788) and MCLA § 750.92 (Stat Ann 1962 Rev § 28.287).
On appeal, defendant admits that he does not wish to set aside his plea but asserts that he merely seeks a reduction in his sentence. The four to five year sentence imposed by the trial court is within the limits set by statute and is not subject to review or reduction on appeal.
Motion to affirm is granted.